Case 1:13-cv-01832-JDB Document 260-16 Filed 10/09/18 Page 1 of 6




                  Exhibit 15
                 Case 1:13-cv-01832-JDB Document 260-16 Filed 10/09/18 Page 2 of 6
                                                      Transcript of Debra LaPrevotte Griffith                                       1 (1 to 4)

                                                           Conducted on June 25, 2018
                                                                     1                                                                           3

1                 IN THE UNITED STATES DISTRICT COURT                    1                 A P P E A R A N C E S
2                    FOR THE DISTRICT OF COLUMBIA                        2    ON BEHALF OF THE PLAINTIFF UNITED STATES:
3    UNITED STATES OF AMERICA,                  )                        3          JOSHUA L. SOHN, ESQUIRE
4                              Plaintiff        )                        4          DANIEL H. CLAMAN, ESQUIRE
5       v.                                      ) Case No.               5          UNITED STATES DEPARTMENT OF JUSTICE
6    ALL ASSETS HELD IN ACCOUNT NUMBER          ) 13-cv-1832 (JDB)       6          1400 New York Avenue, Northwest
7    80020796, IN THE NAME OF                   )                        7          10th Floor
8    DORAVILLE PROPERTIES CORPORATION,          )                        8          Washington, DC 20005
9    AT DEUTSCHE BANK INTERNATIONAL,            )                        9          (202) 353-2223
10 LIMITED IN JERSEY, CHANNEL ISLANDS,)                                  10
11 AND ALL INTEREST, BENEFITS OR                )                        11 ON BEHALF OF THE FEDERAL BUREAU OF INVESTIGATION:
12 ASSETS TRACEABLE THERETO, et al.,            )                        12         MARISA C. RIDI, ESQUIRE
13                             Defendants.      )                        13         FEDERAL BUREAU OF INVESTIGATION
14                               -----------                             14         935 Pennsylvania Avenue, Northwest
15     Videotaped Deposition of DEBRA LaPREVOTTE GRIFFITH                15         Room 10140
16                             Washington, DC                            16         Washington, DC 20535
17                         Monday, June 25, 2018                         17         (202) 324-2569
18                                9:39 a.m.                              18
19                                                                       19
20 Job No.:       194049                                                 20
21 Pages:       1 - 446                                                  21
22 Reported By:       Dawn M. Hart, RPR/RMR/CRR                          22




                                                                     2                                                                           4

1            Videotaped Deposition of Debra LaPrevotte                   1               A P P E A R A N C E S (Continued)
2    Griffith, held at the law offices of:                               2          ON BEHALF OF THE CLAIMANT IBRAHIM BAGUDU:
3                                                                        3               PATRICK T. CAMPBELL, ESQUIRE
4                 BAKER HOSTETLER, LLP                                   4               MATTHEW D. FEIL, ESQUIRE
5                 Washington Square                                      5               BAKER HOSTETLER, LLP
6                 1050 Connecticut Avenue, Northwest                     6               45 Rockefeller Plaza
7                 Suite 1100                                             7               New York, New York 10111
8                 Washington, DC 20036                                   8               (212) 589-4643
9                 (202) 861-1500                                         9    and
10                                                                       10              JONATHAN R. BARR, ESQUIRE
11                                                                       11              BAKER HOSTETLER, LLP
12                                                                       12              Washington Square
13                                                                       13              1050 Connecticut Avenue, Northwest
14                                                                       14              Suite 1100
15                                                                       15              Washington, DC 20036
16                                                                       16              (202) 861-1500
17                                                                       17
18                                                                       18         ALSO PRESENT:     Alexandra Zimmer, Law Clerk
19                                                                       19                           Fred Walker, Videographer
20                Pursuant to Notice, before Dawn M. Hart,               20
21 RPR/RMR/CRR and Notary Public in and for the District                 21
22 of Columbia.                                                          22




                                                                 PLANET DEPOS
                                                    888.433.3767 | WWW.PLANETDEPOS.COM
          Case 1:13-cv-01832-JDB Document 260-16 Filed 10/09/18 Page 3 of 6
                                    Transcript of Debra LaPrevotte Griffith                         100 (397 to 400)

                                         Conducted on June 25, 2018
                                                      397                                                     399
1 the Virgin Islands, Rayville International in the BVI,    1      A Uh-huh.
2 Mecosta, so on, so forth, and that money from             2      Q -- in your file note, did you know where
3 The Ridley Group changed location.                        3 those accounts were?
4         As I said in the past, bad money is always        4      A I believed that they were at this bank in
5 bad money, whether it's a horse -- you sell a horse       5 London at that time.
6 and you buy a boat, you sell the boat and you buy a       6      Q Okay. Now, if you refer back to -- to 360,
7 car, so in this affidavit, or this Complaint in rem,      7 which is February of 2008 file note, February 27th.
8 it shows that the money from The Ridley Group moved.      8      A Yes.
9         And so additional time was taken to see           9      Q Now, we've already established, I think,
10 where the assets were held now and how they had          10 that you had a Complaint prepared for that
11 changed shape. That investigation just takes time.       11 $480 million, correct?
12 Q But you knew the location of the accounts at           12 A I had a draft Complaint prepared, yes.
13 that point, right? They moved after you --               13 Q And it was with the Department of Justice,
14 A This time.                                             14 correct?
15 Q -- found them out.                                     15 A Uh-huh.
16 A I knew by this time.                                   16 Q The Department of Justice decided not to
17 Q No, you knew by the time that your file note           17 approve it at that time, correct?
18 that referenced The Ridley Group where those accounts    18        MR. SOHN: Objection. Foundation.
19 were at that time, correct?                              19 A You're mischaracterizing. They could
20 A No, my -- this only talks about The Ridley             20 have --
21 Group, it doesn't even begin to notice how they          21 Q Was the Complaint approved at that time?
22 changed --                                               22 A It wasn't approved because it wasn't ready
                                                      398                                                     400
1     Q I'm asking you about --                             1 to go.
2     A -- shape.                                           2      Q Who made the decision not to approve it?
3     Q Ms. Griffith, I'm asking you about                  3         MR. SOHN: Objection. Foundation.
4 The Ridley Group. The Ridley Group accounts, not the      4 Speculation.
5 other accounts that you're talking about in your          5      Q Who made the decision not to approve that
6 Complaint.                                                6 480 million-dollar Complaint at that time?
7     A But during the course of my investigation --        7      A Wait. It's not that it wasn't approved; we
8     Q Can you just please --                              8 were still conducting investigation.
9     A -- I found out The Ridley Group money moved.        9      Q But you said that you had probable cause for
10 Q Ms. Griffith, answer my question.                      10 the funds, including The Ridley Group funds, at that
11       In the file note that you refer to                 11 point, didn't you?
12 The  Ridley Group accounts --                            12     A Yes, I did, but I -- during the course of my
13 A Uh-huh.                                                13 investigation I became aware of other bank accounts.
14 Q -- did you know where those accounts were at           14     Q You also testified previously that had the
15 the time?                                                15 DOJ approved that Complaint it would have been filed,
16       MR. SOHN: Objection. Ms. Griffith was              16 correct?
17 interrupted about three times in the last 30 seconds.    17     A If they had approved it, but --
18       MR. CAMPBELL: Please instruct your witness         18     Q So at this point isn't it true that the
19 to answer my question and then I wouldn't have to        19 Department of Justice chose not to file the
20 interrupt her.                                           20 480 million-dollar Complaint?
21 Q So my specific question is, at the time that           21     A No, that's not true.
22 you referenced The Ridley Group --                       22        MR. SOHN: Objection. Foundation. Calls
                                             PLANET DEPOS
                                888.433.3767 | WWW.PLANETDEPOS.COM
          Case 1:13-cv-01832-JDB Document 260-16 Filed 10/09/18 Page 4 of 6
                                    Transcript of Debra LaPrevotte Griffith                                101 (401 to 404)

                                         Conducted on June 25, 2018
                                                      401                                                             403
1 for speculation.                                          1    continually getting new evidence in in this
2      Q Did they file it? Was the Complaint filed          2    investigation.
3 at that point?                                            3          For example, in 2002, if you look at my
4      A No, it wasn't ready to go.                         4    affidavit, Exhibit 3, page 29, that in 2009 and in
5      Q But you had probable cause?                        5    2005 and 2010 and 2011 we continued to receive
6      A I felt I had probable cause. Doesn't mean          6    information that money related to The Ridley Group was
7 my DOJ attorney agrees with me.                           7    being moved or that Ridley Group was receiving
8         MR. CAMPBELL: Take a short 10-minute break.       8    additional funds.
9         THE VIDEOGRAPHER: We are going off the            9          And so during all of that time, if we got
10 record and the time is 5:30 p.m.                         10   information or allegations, we had to wait for records
11        (A recess was taken.)                             11   or records were coming in that we had requested
12        THE VIDEOGRAPHER: We're back on the record        12   previously.
13 and the time is 5:41 p.m. You may begin.                 13       Q So the information that you received would
14 BY MR. CAMPBELL:                                         14   have been that Ridley Group funds were being moved.
15 Q Ms. Griffith, you testified before our break           15       A Or addition- -- in one case, additional
16 that in February 2008 you had provided the DOJ with a    16   funds -- page 28. Coupon interest payments were
17 draft Complaint that included The Ridley Group funds;    17   transferred to Ridley Group at Crédit Agricole in
18 is that correct?                                         18   connection with the Nigerian par bond.
19 A That provided the what?                                19         For example, on November 22nd, 2000, a
20 Q The DOJ would have drafted a Complaint that            20   payment of 2.8 million was transferred into the
21 included The Ridley Group funds, correct?                21   account at Citibank New York to Ridley Group at
22 A That's correct.                                        22   Crédit Agricole.
                                                      402                                                             404
1     Q And at that point you believed you had              1         So I mean this is only a year and a half
2  probable  cause, correct?                                2  after  I wrote my original draft Complaint, and so
3     A I believed I did.                                   3 additional records that we were requesting throughout
4     Q And you were just waiting for the DOJ               4 our investigation continued to come in from multiple
5 approval, correct?                                        5 sources.
6     A Yes, on that particular affidavit --                6     Q So you were waiting for the --
7     Q Yes.                                                7         MR. SOHN: Objection.
8     A -- but I -- I didn't get it.                        8     Q -- funds to freeze?
9     Q And do you know why -- what reasons                 9         MR. SOHN: I think you interrupted the
10 Mr. Claman -- well, let me back up.                      10 witness yet again, counsel.
11        Who -- who was -- were you -- who would have      11 Q Would you like to finish your -- your --
12 approved  the -- the Complaint at that point?            12 your question [sic]?
13 A It was probably Dan Claman, but I would have           13 A I would just say that, as I stated, all of
14 to go back and check.                                    14 these bank accounts in London required me asking for
15 Q Would it have been anybody else that would             15 additional records to identify the source of the
16 have approved the Complaint at that point?               16 funds, where they came from, what they were traceable
17 A I can't tell you what year Elizabeth Aloi              17 to, and where they are now.
18 came on as the primary prosecutor on that                18        I'm giving you an example that I learned
19 investigation.                                           19 that in November 2000 -- this is only 18 to 20 months
20 Q And did you know the reasons why Mr. Claman            20 after I wrote my original draft -- I was in possession
21 didn't approve the Complaint at that point?              21 of -- or obtaining evidence related to additional bank
22 A Well, as I recall, it's because we were                22 accounts, and I see that credit interest was going
                                             PLANET DEPOS
                                888.433.3767 | WWW.PLANETDEPOS.COM
          Case 1:13-cv-01832-JDB Document 260-16 Filed 10/09/18 Page 5 of 6
                                    Transcript of Debra LaPrevotte Griffith                          103 (409 to 412)

                                         Conducted on June 25, 2018
                                                     409                                                       411
1     A Yes.                                                1 field, if I could get additional documents, who we
2     Q You identified probable cause in the                2 would talk to at banks, what was the process for
3 Lazarenko case and then you filed the Complaint,          3 obtaining certified copies from that location.
4 correct?                                                  4         Every single thing I did investigatively
5     A Yes, but it wasn't done in a day, no.               5 would be in my file.
6     Q Let me -- let me pose the question.                 6      Q All -- okay. All of those steps would be in
7     A My probable --                                      7 your file?
8         MR. SOHN: Counsel --                              8      A Uh-huh.
9     A No, I'm going to finish your question.              9      Q Ms. LaPrevotte, are you aware of any
10        MR. SOHN: -- (inaudible) objection.               10 settlement agreements between Mr. Bagudu and Nigeria
11    A Because I could have written a draft                11 concerning the -- the funds that the Government is
12 Complaint or a draft and it could have taken a year      12 seeking to forfeit in this case?
13 and a half before it got approved and filed. I didn't    13 A I heard once there was a settlement
14 write it and it got approved and it got filed --         14 negotiation, but beyond that, I don't know.
15    Q How long --                                         15 Q Did anybody ever tell you that there was a
16    A -- the next day.                                    16 settlement agreement between Mr. Bagudu and -- and
17    Q -- did it take for it to get approved -- how        17 Nigeria that -- that covered the -- the Blue assets in
18 long did it take between your identification of          18 this case?
19 probable cause and the filing of the Complaint in the    19 A No. I -- as I said, I heard once they were
20 Lazarenko case?                                          20 in some type of -- that Bagudu was in some type of
21    A A year and a half, maybe two years.                 21 negotiation, but specifically related to the Blue
22    Q Okay. And in any other circumstances did            22 assets or specifically even related to Ridley Group,
                                                     410                                                       412
1 you wait -- in your other experience, in your other       1 no.
2 cases, did you ever wait five years after identifying     2      Q Who told you that there was negotiations?
3 probable cause to file a Complaint?                       3 Who did you hear that from?
4     A Not that I can think of.                            4      A Could have been Legat Nigeria or it could
5     Q Okay. Now, you don't -- you don't know all          5 have been DOJ; I don't recall.
6 the reasons why Mr. Claman didn't approve the             6      Q Do you recall when you heard that
7 Complaint, correct?                                       7  information?
8     A No, I don't know all the reasons.                   8      A It would have been four or five years ago
9     Q Okay. Now, you mentioned that -- from 2008          9 when I worked this case.
10 that there were a different -- additional                10 Q And do you recall -- recall specifically
11 investigative steps?                                     11 what you heard?
12 A Well, I -- I obtained thousands of documents           12 A No, just that he was in negotiations.
13 and they weren't obtained in a day, they were obtained   13 Q Now, you submitted a second affidavit in the
14 over years --                                            14 United Kingdom action in March 26, 2014, correct?
15 Q And from --                                            15 A Uh-huh.
16 A -- but --                                              16 Q Do you recall discussing a settlement
17 Q Specifically what steps did you take in the            17 agreement in that affidavit?
18 investigation after February of 2008?                    18 A I don't recall. I'd have to read it again.
19 A You'd have to look at the file. I mean,                19 Q Okay. Let's first -- let's go to your --
20 seriously. Whether it was MLATs to obtain foreign        20 your February affidavit, and that has been marked as
21 records, sending requests to Nigeria, Switzerland, the   21 Exhibit 4, so if you could turn to Exhibit 4.
22 Isle of Jersey, to either ask who were experts in the    22 A My Exhibit 4 ...
                                             PLANET DEPOS
                                888.433.3767 | WWW.PLANETDEPOS.COM
          Case 1:13-cv-01832-JDB Document 260-16 Filed 10/09/18 Page 6 of 6
                                    Transcript of Debra LaPrevotte Griffith                            106 (421 to 424)

                                         Conducted on June 25, 2018
                                                     421                                                         423
1     Q But it includes the security votes                  1 case where you waited five years between probable
2 allegations, correct?                                     2 cause and filing the Complaint, correct?
3     A Well, it doesn't specifically list them, but        3     A I said I couldn't think of any, but I
4 I would assume that it -- it -- it doesn't include        4 also -- but that had nothing to do with a MLAT
5 them.                                                     5 request.
6     Q Go to page 522.                                     6        Nobody in civil cases asked the
7     A Uh-huh.                                             7 United States for assistance. We became aware of
8     Q And then if you look at the -- the second           8 criminal proceeds being from either a news article,
9 paragraph from the bottom.                                9 from a Suspicious Activity Report, from an alert from
10 A "The crimes at origin of the properties                10 a bank, and initiated a case that had nothing to do
11 notably correspond to embezzlement, misappropriating,    11 with the -- that all had to do with kleptocracy, none
12 other diversions of property by public officials."       12 of which had to do with the -- starting an MLAT
13        Paragraph 2?                                      13 request.
14 Q I think you read -- so, is it your view that           14 Q Isn't it possible that Mr. Claman was
15 this -- this MLAT request from Nigeria is not related    15 waiting for permission from Nigeria to file the civil
16 to your security votes investigation?                    16 asset forfeiture case?
17 A Well, in that this came in five to seven               17       MR. SOHN: Objection. Calls for
18 years after I initiated my investigation, yeah, I        18 speculation.
19 would say that this had no impact on my investigation.   19 A I would say no.
20 Q So this came in -- so -- no, my question               20 Q You mentioned before that you don't know all
21 was, does this -- does this MLAT request, does it        21 the possibilities that Mr. Claman was considering,
22 have -- is this MLAT request related to the subject      22 correct?
                                                     422                                                         424
1 matter of your investigation?                             1     A I can't guess what was in Mr. -- I can't say
2       A Well, it doesn't specifically say, so it          2  to what  Mr. Claman was thinking at the time.
3 just talks about Nigerian assets. This -- and related     3     Q Now, going back to your affidavit, if you
4 to Abacha. So it would pertain to any assets related      4 look at -- if you look at the bottom of page 610,
5 to the 5 billion that allegedly were stolen by            5 paragraph 14 --
6 Sani Abacha while he was President.                       6     A Uh-huh.
7       Q Which includes in your -- as you allege the       7     Q -- you note a Swiss lawyer -- the Government
8 security votes, correct?                                  8 of Nigeria has engaged a Swiss lawyer?
9       A I think so.                                       9     A Uh-huh.
10      Q Okay. Now, is it possible that the                10 Q Who -- who was that Swiss lawyer?
11 United States was waiting to file its Complaint before   11 A I believe it's Enriqué [sic] Monfrini.
12 it received permission from Nigeria to file?             12 Q And what was his role?
13         MR. SOHN: Objection.                             13 A I believe he was hired by the Government of
14      A No.                                               14 Nigeria to assist them in tracing some of the
15         MR. SOHN: Calls for speculation.                 15 $5 billion that was stolen by the Abacha regime.
16      Q How do you know that's not a possibility?         16 Q And did you ever have any communications
17      A Because I seize assets all the time without       17 directly with Mr. Monfrini?
18 a request from another country to do so.                 18 A I told you I spoke with him once.
19         And I certainly initiated my investigation       19 Q And what was the substance of that
20 based   off of request from DOJ that wasn't related to   20 communication?
21 this request, so no, I would say --                      21 A I was in Switzerland and he was there, and
22      Q You previously could not identify another         22 it was hi, I'm Debbie LaPrevotte, I'm the agent on the
                                            PLANET DEPOS
                               888.433.3767 | WWW.PLANETDEPOS.COM
